 452DECISIONSOF NATIONALLABOR RELATIONS BOARDHershey Foods CorporationandHarold Gibson.H.B. Reese Candy Co., Inc.andHarold Gibson.Bakery and ConfectioneryWorkers'InternationalUnion of America,Chocolate Workers Local No.464 (Hershey Foods Corporation and H.B. ReeseCandy Co., Inc.)andHaroldGibson.Cases4-CA-6353, 4-CA-6354, and 4-CB-2097January 16, 1974DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn October 31, 1973, Administrative Law JudgeArthur Leff issued the attached Decision in thisproceeding.Thereafter,RespondentUnion filedexceptions and a supporting brief, and both theGeneral Counsel and the Respondent Employersfiled answering briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions i of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondents Hershey FoodsCorporation and H. B. Reese Candy Co., Inc.,Hershey,Pennsylvania, their respective officers,agents, successors, and assigns and RespondentBakery and Confectionery Workers InternationalUnion of America, Chocolate Workers Local No.464,Hershey, Pennsylvania, its officers, agent andrepresentatives, shall take the action set forth in saidrecommended Order.iRespondent Union's request for oral argument is hereby deniedinasmuch as the record,exceptions,and briefs adequately outline the issuesand the positions of the partiesDECISIONSTATEMENT OF THE CASEARTHUR LEFF, Administrative Law Judge: Upon chargesby Harold Gibson filed on March 7, 1973, the GeneralCounsel of the National Labor Relations Board, by theRegional Director of Region 4, on July 30, 1973, issued aconsolidated complaint in these cases against the above-named Respondents, herein referred to respectively as"Hershey," "Reese," and "Local No. 462" (or "Union"),alleging that the Respondents had engaged in unfair laborpractices proscribed by the National Labor Relations Act,theRespondent Companies within themeaning ofSection8(a)(I), (2), and (3), and the Respondent Union within themeaning of Section 8(b)(l)(A) and (2), in the respects tobe stated below The Respondents filed answers denyingthe commission of unfair labor practices. A hearing washeld on September 6, 1973, at Harrisburg, Pennsylvania.At the hearing, the parties entered into a stipulationwherein they agreed to waive the taking of testimony andto submit the issues of this proceeding for disposition on arecord composed basically of (a) the pleadings in thisproceeding, (b) the transcript, exhibits, and award in anarbitration proceeding conducted on December 7, 1972, byArbitratorClairV Duff, and (c) certain additionaldocuments and agreed-upon facts referred to and/orspecified in the stipulation. At the hearing, the parties alsopresentedorallytheirrespectivecontentions in thisproceeding.Briefswere filed by the General Counsel, bythe Respondent Companies, and by the Respondent Unionon October 9, 1973.Upon the entire record in thiscase, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESHershey Foods Corporation (formerly known as Her-shey Chocolate Company),' is a Delaware corporation,engaged in manufacturing, processing, and selling choco-lateand other food products.Itmaintainsa facility atHershey, Pennsylvania, for the production of chocolate.During the past year it produced at that facility productsvalued in excess of $50,000, which it shipped directly tocustomers outside of Pennsylvania.H.B. Reese Candy Co., Inc., a Delaware corporation,and a wholly owned subsidiary of Hershey, is also engagedinmanufacturing and processing chocolate and other foodproducts at Hershey, Pennsylvania. During the past year,Reese's salesof products, produced at Hershey, Pennsylva-nia, to customers located outside the State of Pennsylvania,were in excessof $50,000 in value.Hershey and Reese are employers engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.Ii.THE LABOR ORGANIZATION INVOLVEDBakery and Confectionery Workers' International Unionof America, Chocolate Workers Local No. 464, is a labororganization within the meaning of Section 2(6) and (7) ofthe Act.iThecorporate name was changed in 1968208 NLRB No. 70 HERSHEY FOODS CORP.Ili.THEUNFAIR LABOR PRACTICESA.The Questions PresentedAlthough framed in unfair labor practice terms, the basicquestion in this case is whether the Board should honor theaward of Arbitrator Clair V. Duff, issued on February 14,1973, in an arbitration proceeding initiated under theUnion's contract withHershey.The award directedHershey to recognize the Umon as the representative of theproduction and maintenance employees at the plant of itssubsidiary,Reese, and, subject to certain qualificationstherein provided, to apply the Union's contract withHershey, including the union-security provisions thereof,to the Reese employees. The award was predicated uponthe arbitrator's determination that the Reese employeeshad become accreted to the Hershey collective-bargainingunit, and had thus become subject to the Union's contractwithHershey covering that unit. After issuance of theaward, the Union and the Respondent Companies de-clared their intention to apply the Hershey contract toReese employees as required by the arbitrator's award. Thearbitrator's award has not, however, been further imple-mented to date because of the pendency of this proceeding.After the charges in this case were filed, both the Companyand the Union Respondents notified the Reese employees,in effect, that the application to them of the Hersheycontract would be withheld pending final disposition ofthis proceedmg.Specifically. the complaint alleges with respect to theUnion that the Union violated Section 8(b)(1)(A) and (2)on and after February 13, 1973, by attempting to apply totheReese employees, although the Union was not theirmajority-designated representative. its bargaining contractwithHershey, including the union-security provisionsthereof.With respect to the Respondent Companies, thecomplaint alleges that Hershey and Reese violated Section8(a)(1), (2), and (3) of the Act, by announcing to Reeseemployees, on or about February 19 and 20, 1973, thatReese would apply to them the Union's contract withHershey, including the union-security provisions thereof.The Union defends its conduct complained of primarilyon the basis of the arbitrator's award, which it assertsshould be honored by the Board as a valid and bindingdetermination dispositive of the unfair labor practice issuesherein presented. It contends additionally that, aside fromthe award, application to the facts in this case of theBoard's accretion principles requires a conclusion that theReese employees at the times material herein were part ofthe Hershey bargaining unit, and therefore lawfully subjectto the requirements of the Union's contract with Hersheycovering that unit.The Respondent Companies in their joint answer admitthe factual allegations of the complaint as it relates tothem, but affirmatively allege that the announcements toReese employees Fttributed to them in the complaint "weremade [by them] in good faith and pursuant to anarbitrator's award with no intent to infringe upon the rights2The Union also represents the employees of Hershey Estates whichconducts various businessenterpnsesin and about the community ofHershey, Pennsylvania The represented employees of HersheyEstates aredividedinto a numberof separate bargamingunits, among them a unit of453of employees." The Company Respondents have made itclear,however, that their true position in this casecoincides with that of the Charging Party and the GeneralCounsel-"and if that means," their counsel stated at thehearing, "calling down the Labor Board upon us and ineffect saying we've committed a violation of the Act, so beit.,,The Respondent Companies join the proponents of thecomplaint in contending that the arbitrator improperlyinvaded the Board's province in passing on the question ofunit accretion. In any event, they contend further, thearbitrator's award must on the facts of this case be foundto be so palpably at variance with the Board's establishedprinciples relating to unit accretions as to require itsrejection as a valid defense to the alleged unfair laborpractices.B.Sequence of EventsThe Union is now, and has been since 1939, therecognized exclusive bargaining agent of Hershey's em-ployees in a unit composed of all production andmaintenance employees and teamsters at the Employer'sHershey, Pennsylvania, plant and branch milking stations.2The current collective-bargaining agreement between theUnion and Hershey for that unit contains a union-securityprovision requiring employees after 30 days employment tobecome, and thereafter to remain, members of the Union.Hershey now has approximately 3,300 bargaining unitemployees.In July 1963, Hershey acquired the ownership of Reeseby purchase of all its corporate stock, and since then hasoperated Reese as a subsidiary of Hershey. Reese is acandy manufacturer whose primary product, the ReesePeanut Butter Cup, is marketed nationally under thatbrand name.Prior to its acquisition by Hershey, Reese had been inbusiness as an independent firm for some 40 years. In 1957,ithad moved to Hershey, Pennsylvania, where it hadconstructed a candy manufacturing plant, about 100,000square feetin size, later enlarged to 200,000 square feet, onan industrial site in Hershey, located about 1.4 miles fromtheHershey plant. There, it had looked to Hershey as itssole supplier of the chocolate coating it required for theproduction of its peanut butter cups.Following its acquisition by Hershey,Reese, as aHershey subsidiary, continued at its own plant and with itsown work force to engage in the manufacture of the sameproducts it had before. Its brand name on such productswas retained for marketing purposes. Its operations,however, were integrated with those of Hershey's in certainrespects-later to be considered herein in detail-princi-pally in areas related to the purchasing of raw materialsand supplies, and to the shipment and marketing of itsproducts, but not, in any major respect, to work processesat the production and maintenance employee level.Reese had about 350 production and maintenanceemployees when it was acquired by Hershey. That workabout 97 employees employed at Hersheypark and Hersheypark Arena, aunit of about 109 employeesatHotel Hershey.one ofabout 118 employedatHersheyMotor Lodge, and a 376-employee uaitinmiscellaneouscategories 454DECISIONSOF NATIONALLABOR RELATIONS BOARDforce hassincegrown to about 970 employees. At the timeof the arbitration hearing in December 1972, the Reeseplant was being physically expanded to double its presentsize.Itwas anticipated that by the end of 1973 the plantwould have a complement of approximately 1,300 prod-uction and maintenance employees. The expansion of theplant and work force was designed, in part, to make roomfor the production by Reese of a chocolate-covered waferproduct called Kit Kat. Kit Kat had previously beendistributed and marketed, but not produced, by Hersheyunder a license from its manufacturer, a British company.Hershey has now acquireda licensefrom the Britishcompany to produce aswell asto distribute that product. Ithas assignedthe production license toReeseunder a powerof assignment.The Reese employees were not represented by any labororganizationwhen Hershey took over control of thatCompany. During the Union's.contract negotiations withHershey that were held in the latter part of 1963, and againin 1966, the Union made no claim that the Reeseemployees were part of the bargaining unit it represented.Instead, the Union,sometime prior to 1966,initiated acampaign to organize the Reese employees intoa separatebargaining unit. The campaign culminatedina uniondemandon Reese.made in early 1966, for recognition asthe bargaining agent of Reese's production,maintenance,and shipping employees. Reese expressed doubt of theUnion's majority and demanded an election. In the Board-conducted election, held on April 19, 1966,theReeseemployees rejected the Union's bid for recognition by avote of 464 to 246.After losing the 1966 election, the Union took anotherapproachin itseffort to gain recognition as bargainingagent for the Reese employees. It made the claim, for thefirst time,that the Reese employees were covered by itsexistingcollective-bargainingagreementwithHershey.And when that claim was rejected and arbitration of thequestion was resisted by Hershey, the Union, on Novem-ber 4, 1966, filed suit in the United States district court tocompel arbitration. The Union was ultimatelyunsuccessfulin that shit, the court ruling that under the terms of thecontract'sarbitrationprovisions,as then written, thedispute was not an arbitrable one.On January 7, 1969, before its suit to compel arbitrationwas finally concluded,3 the Union filed with the Board an"R" petition, in Case 4-RC-8106, for another election in abargaining unit composedofReese'sproduction andmaintenanceemployees, truckdrivers, and receiving andshipping employees .4 About thesame timea like petitionfor anelection wasfiled by Teamsters Local 776 in Case4-RC-8116. In the Board-conducted election held pur-suant to these petitions on February 20, 1969, the Reeseemployees again voted against union representation. Thetally of ballots showed only 16 votes for the Union, 142 forthe Teamsters Local, and 251 for neither labor organiza-tion.On May 27, 1971, the Board, on the petition of3The district court denied the Union's motion for judgment on thepleadings on April 13, 1967: a hearing was held on September 1969, andfinal judgment against the Union was entered on December 30, 1969.4The Union advised Hershey when it filed this "R" petition, that it wasdoing so without prejudice to the positionitwas taking in the court caseTeamsters Local 776, in Case 4-RC-9120, conducted athird representation election among the Reese employees.The Union (Local 464) chose not to appear on the ballot inthis election .5Once again the Reese employees rejectedunion representation. The tally: 182 votes for, and 381against representation by the Teamsters Local.In the meantime, the Union in negotiating a collective-bargaining contract with Hershey for the 2-year termbeginning January 1, 1970, succeeded in obtaining abroadened grievance-arbitration provision that permittedarbitration of "any dispute [that] shall arise between theEmployer and the Union." Fortified by this revisedprovision, the Union, in August 1971, filed with Hershey agrievance asserting,inter alia,that the operational interre-lationshipwhich had evolved over the course of yearsbetween the Hershey and Reese plants had resulted in anaccretion of the Reese plant to the Hershey bargainingunit,and that Hershey was now violating the unionrecognition and union-security provisions of its contractwith the Union by failing to apply that contract to theReese plant.When Hershey rejected this grievance, theUnion demanded arbitration. An arbitration hearing washeld on December 7, 1972, before Arbitrator Clair V. Duff.At the hearing, Hershey opposed the position of the Union,contending that the grievance was not arbitrable under thecontract and that, in any event, the grievance was withoutvalidity on its merits.With respect to the merits of thegrievance,Hershey insisted that the contract was neverintended to cover the Reese operation; that no unitaccretion had in fact taken place; and that the Reeseemployees were entitled under applicable law to be left freeto select their bargaining agent. The issues presented to thearbitrator were fully litigated. Although, the Reese employ-eeswere not independently represented at the arbitrationproceeding, the position of the charging party in thisproceeding appears to have been adequately and vigorous-ly presented by Hersheyin contestingthe Union's position.On February 14, 1973, Arbitrator Duff issued his opinionand award. The arbitrator in his opinion expressed his viewof the case before him as one that involved a "problem ofContract interpretation" that was "superimposed anddependent upon the factual question as to whether anaccretionhad occurred."Accordingly, after rejectingHershey's contention that the dispute before him was notarbitrable under the contract, the arbitrator, as his opinionreflects, treated the substantive issue beforehim as oneessentially concerned with the question of unit accretion,requiring application of the"guidelinesestablished byNLRB standards." Based upon his analysis of the recordfacts and on what he stated to be his application of theBoard's accretion standards, he concluded in his opinionthat an accretion had occurred; that "the employees at theReese facility properly belong within the same bargainingunit as those at the Hershey Chocolate Plant"; and that itfollowed from this that the Union's collective-bargainingagreement covering production and maintenance employ-requesting arbitration5Prior to that election, the Union filed with the Boarda UC petition,seeking clarification of itsHersheybargaining unit to have the Reeseemployees includedin it. but at the hearing in that proceedingrequestedwithdrawalof its petition. HERSHEY FOODS CORP.ees at the Hershey plant also embraced like employees atHershey's "nearby Reese satehte."Accordingly, the arbitrator in his award sustained theUnion's grievance demanding application of its Hersheycontract to Reese employees, and directed Hershey torecognize the Union as the representative of all productionand maintenance employees at the Reese plant. Hequalified his award, however, in the following two respects:(1) Employees of Reese who were on its payroll during theperiod ending April 30, 1971, (the voting eligibility date ofthe last Board-conducted election at the Reese plant) weretobe exempted from any contractual requirement formembership in the Union, not only during the term of theexisting contract, but "so long as a contractual relation-ship" continued to exist between Hershey and the Union.This exemption was to be lost only if any such employeeaccepted a job at the Hershey plant or voluntarily joinedtheUnion while remaining at Reese.6 (2) The Companywas to maintain separate seniority lists for Reese and forHershey employees with no cross-overjob bumping rights,nor were Hershey and Reese employees to be integratedfor job posting and bidding purposes; the employees at oneplant might bid for jobs posting in the other plant only ifthe posted vacancy could not be filled within the plant forwhich it was posted.On February 19 and 20, 1973, Reese vice president,George D. McClees, announced to the employees at theReese plant that the Company would apply to them theHershey contract, including the union-security provisionsthereof, in accordance with the terms of the arbitrator'saward.? On February 21, 1973, however, McClees in aposted notice to the Reese employees advised them that inthe event they filed charges with the Board attacking thelegality of the action the Company was taking pursuant tothe award, the Hershey contract "will not be applied to thisplant unless and until the NLRB states it should be."McClees assured the employees of management's desire tokeep the plant nonunion. The charges in this proceedingwere filed on March 7, 1973. On the following day,McClees posted a further notice to employees assuringthem that as a charge had now been filed, no employee ofthe Company would lose his job for failure to pay uniondues pending the Board's final disposition of the matter.Meanwhile, the Union had also informed the Reeseemployees of the arbitration award and had indicated thatitwould expect compliance by them, as well as by6 The arbitrator in his opinion explained that exemption as follows:The NLRB, and the Federal Courts as well, have zealously protectedthe rights of employees to freely select their bargaining agents Thoughwe find that by December, 1972, the bargaining unit had experienced aprocess of expansion or accretion,we are nevertheless cognizant that ata time when perhaps no such accretion had yet occurred, some originalemployees voted to reject any Union representation Solicitude for thatfreedom of choice will be demonstrated by an award precluding theapplication of [the contract'sunion security provisions to Reeseemployees who were] eligible to vote during the last representationalelection, heldon May 27, 1971. Although this Union did not participatein that election,we have concluded that Federal Law and equitableprinciples alike will be scrupulously observed by permitting this specialgroup of employees to retain the choice of declining membership in theUnion if that is their pleasureTThe complaint attributes to Hershey as well as to Reese responsibilityforMcClees'announcement The Respondent Companies have admitted455management, with the provisions of the award. The Unionpersisted in that position until July 24, 1973, when,following the General Counsel's reversal on appeal of theRegionalDirector'srefusal to issue a complaint on thecharges, the Union also advised the Reese employees, ineffect, that it would withhold any further action to applytheHershey contract to the Reese plant pending Boarddecision. And this is where the matter now rests.C.Additional FactsBearing onthe Issue ofAccretion SAt the topmanagement level, Reese'soperations arecompletely controlled by Hershey. Hershey's president isalso the president of Reese and all members of Reese'sboard of directors are also on the Hershey board. InHershey's overall corporate structure, Reese, although aseparate corporate entity with its own books of account, isconsidered for administrative purpose to be part ofHershey's Chocolate and Confectionery Division .9 Thatdivision includes, in addition to the Hershey Chocolateand Reese plants in Hershey, two other candy plants, onein California and the other in Canada.ioThe Reese plant limits its production to Reese brandname products, acquiring from Hershey all the chocolateingredients which it needs for its products, just as it didbefore it became a Hershey subsidiary. With one excep-tion,Hershey manufactures no Reese-brand products at itsHershey chocolate plant.ii The exception is the Reesepeanut butter egg. That specific product has never beenproduced by Reese. Hershey placed it on the market, alongwith a coconut egg under its own brand name,sometimeafter it acquired Reese. Both of these products areproduced with the same equipment in Hershey's confec-tionerydepartment.Hershey obtains from Reese thepeanut butter compound required for the "egg," coats itwith its own chocolate, placesit inReese's wrapper, andmarkets it under Reese's brand name. This product,designed for the Easter season, is produced during 6months of the year.In certain respects,Reese's operations are now function-ally integrated with those of Hershey. Thus, it appears thatallReese products are now sold, advertised, and marketed,along with Hershey products, by Hershey personnel. Theproducts manufactured at the Reese plant are not normallyshipped directly to customers, but are transported by truckto the Hershey Chocolate plant where they are stored andthis allegation of the complaint.sthe factual findings in this subsection are based on the record madebefore the arbitrator,as supplemented in small part by the additional factsstipulated in this proceeding Though not presented in the same form andwith the same emphasis as in the arbitrator's opinion, the basic evidentiaryfacts found herein, as distinguished from the conclusions drawn therefrom,are not inconsistent with those statedby the arbitrator."Hershey also has various other corporate subsidiaries, including severaldiversified food producers,which it has placed under the administrativedirection of another divisioniuThe California plant is a branch plant of Hershey The Canada plantis operated by another corporate subsidiary of Hershey The production andmaintenance employees at the California and at the Canada plants areorganized into separate bargaining units, represented in each case by a labororganizationother than Local 464iiThe Reese peanut butter cup is, however,produced by Hershey at itsCalifornia branch plant. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDlater shipped from there to customers. Reese products attimesaresold in variety packages that also includeHershey products: in such instances the packaging into thevariety containers is done at the Hershey plant. Hersheyalso does most of the purchasing for Reese. Reeselimits itsdirect purchases to peanuts, some of which it also buys forHershey. All other raw materials used by Reese for theproduction of its products are handled through theHershey purchasing department. In addition, HersheyprovidesReesewith various other services, some of whichitalsofurnishes its other corporate subsidiaries. Includedaredata processing services; laboratory services forresearch and the development of new production tech-niques;quality control services; engineering services forthe design and installation of machinery; and the like.Hershey computer equipment is used to prepare thepaychecks of Reese employees: these, however, are drawnin Reese's name.The cost of all materials, equipment, andsupplies purchased by Hershey for Reese, as well as thevalue of all selling, shipping, and administrative serviceswhich Hershey furnishes Reese, are charged to Reese,Reese maintains separate books of account, which aremaintained along with Hershey's overall books of accountat Hershey's general offices.Such operational integration as has taken place has not,however, led to any intermingling of job functions at theproduction and maintenance employee level, nor has itotherwise destroyed the identity of theReeseemployees atthat level as a self-contained homogeneous group, separateand distinct from the Hershey bargaining unit employees.The work of the Reese employees, now no less than duringthe preacquisition period, continues to be confined to theproduction of specific candy products that are different,though of a comparableclass,from those produced at theHershey plant. The work of the Reese employeesis stillperformed in a plant that is physically separated fromHershey's plant by a distance of over a mile. Each planthas its own separate seniority lists for tenure andpromotional purpose, and also its separate job posting andbidding systems. Each plant has its own work rules which,althoughnot substantially dissimilar in content, areseparately published. The productionand maintenanceemployees at each plant have entirely separate supervisionup through the plant manager level. Each plant does itsown hiring through its own separate personnel office.12Among production employees, there has never been anyinterchange between those employed at the Hershey plantand those employed at theReeseplant. It does appear thatsome of Reese's "tradesmen" (i.e., machinists,electricians,mechanics) were trained, apparently after being hired byReese,at the Hershey plant, the cost of such traininghaving been charged to Reese. But there is nothing in thisrecord to indicate that these "tradesmen," or any othermaintenanceemployees of Reese, have ever beenassignedto work tasks at the Hershey plant. The record does showthat employees of Hershey's sanitation department have12AlthoughReese usesHershey physicians for the medical examinationsof newly hired employees, the physicians perform theirexaminations at themedical officein Reese'splant, and Reese is charged in the corporate booksfor the use of such physicians' services.13Reesehas no employeesof its ownwho perform their work. Hersheyemployees who do this work spend less than a month a year at the Reesebeen sent to Reese to sand floors and to fumigate thatplant;13 that there have been occasions when bins orrelated equipment have been built at Hershey and sent toReese for use there, and that there may also have beensome infrequent occasions when Hershey carpenters wereassigned to the Reese plant for brief periods to build tablesor to repair floors. However, except for the floor sandingand fumigation work by sanitation department employees,which appears to be done on a regular basis, the use ofHershey employees for Reese maintenance work appearsto be an uncommon practice.The record does not reveal the extent to which thespecific job tasks performed by Reese employees parallelthose performed by Hershey's, or call for the exercise ofthe same skills. It is reasonable to assume, however, thatthey are basically similar, as the arbitrator found. It is alsoreasonable to assume, since the same Hershey managementrepresentative developed the job evaluations for both theHershey and the Reese employees, that where jobclassifications at the two plants are similar, so too are thepay rates.With respect to wages and benefits, management haspursued a policy of conformity at the two plants. The sameretirement and group insurance plans, with the same levelof benefits, are applicable at both plants.14 Vacationarrangements at both plants are also virtually identical. Asamatter of practice, whenever Hershey bargaining unitemployees have obtained any wage or fringe benefitincreases as a result of bargaining by the Union, manage-ment has simultaneously-unless prevented or delayed bywage control restrictions-granted the same increases toReese production and maintenance employees. The Reeseemployees have thus beende factobeneficiaries of theUnion's bargaining for the unit in which the Union nowseeks to accrete them. The free ride they have thus beenable to obtain may well account for the reluctance of atleast some of them to join the Union; understandably thishas been a cause of union resentment.D.Analysis and Concluding FindingsThe ultimate unfair labor practice issue to be decided iswhether the Respondents violated theAct byextending theHershey union collective-bargaining agreement,includingtheunion-securityprovisions thereof,to cover Reeseemployees.The law isclear that unless unit accretion isestablished, an employer and a union may not, without themajority consent of the employees to he added thereto,expand an established bargaining unit to take in a new oradded facility. See, e.g.,Combustion Engineering,Inc.,195NLRB 909;MelbetJewelry,180 NLRB107. Asthe Reeseemployees had not separately designated the Union astheirmajority representative,the disposition of the unfairlabor practice allegations of this complaint must turn onwhether or not a finding is warranted that these employeesprior to the contract extension had become mergedplant1/ It is noted, however. that the master policies applicable to the groupinsurance plan, as well as the trust fund for the retirement plan, are notconfined in their coverage to Hershey'sbargaining unit employees andReese's production and maintenance employees, but extend as well to allemployees of Hershey and its various subsidiaries HERSHEY FOODS CORP.through accretion in the Hershey collective-bargainingunit.A preliminaryquestion is raisedby the Union's conten-tion that the Board should apply its policy favoringarbitration,as expressedinCollyer15andSpielberg,16andlike cases,and honor the arbitration opinion and award ofArbitrator Duff as a final and binding determination ofthat issue.The short answer to that contention is that to doso would be contrary to controlling Board precedent. TheBoard hasalreadydeclared itself in a number of cases onthat subject,holding that where union accretion is in issue,itwill not eschew its statutory obligation to decide thatissue itself.The Board'smost recent ruling on that precisepoint is to be found inCombustion Engineering,supra, acase decidedafterCollyer.In that case, the alleged unfairlabor practices were virtually identical to those allegedagainst the Respondent Companies in the case at hand.There, too, the respondent contended that the Boardshould give effect toCollyerandSpielbergby honoring thedecision of an arbitrator who in his award had ruled thatthe employees of an employer's newly opened plant werecovered by the same collective-bargaining agreement thatgoverned the operations of itsolder plant. Thearbitrator inthat case,like the arbitrator in the instant case, hadgrounded his determination of contract coverage largely onhis finding that there was a unit accretion.The Administra-tiveLaw Judge rejected theCollyer-Spielbergcontention,and, contrary to the arbitrator and on the basis of his ownconsideration and evaluation of the evidence,held that infact there had been no accretion.The Board affirmed hisholding.Addressing itself to the contention that the Boardshould respect the arbitrator'saward,the Board stated:With respect to the award of the arbitrator, thequestion of whether the existing contract was intended,or can be construed, to cover those employees of [thenewly acquired plant] who were hired after its effectivedate is a question for the arbitrator,but his conclusionon that issue does not govern or guide the Board in itsdisposition of the issue presented here.For, though thearbitrator answered the question in the affirmative, it isnevertheless the obligation of the Board to determinewhether the employees at [the newly acquired plant]constituted an accretion to the existing unit. On thefacts before us,we agree withthe TrialExaminer thatsuch a finding is not warranted here.To the same general effect,although in representationcase contexts,are the holdings of the Board inPullmanIndustries,Inc.,159NLRB 580;Beacon Photo Service, Inc.,163NLRB 706;Textron,173 NLRB 129; andWoolwich,Inc., 185 NLRB 783.InBeacon,where the Board in a contract-bar contextdeclined to await a then pending arbitration on the issue ofaccretion,holding that the determination of that issue wasnot one within the competence of an arbitrator,the Boardstated:There are two issues presented in this case: (1) whetherthemulti-employer collective-bargaining contract re-457lied upon by the Union was intended to cover thesubsequently established-plant,and (2)whether,assuming the first question is answered in the affirma-tive,the contracting parties could so extend thecontract to the [subsequently established plant] withoutthe consent of the latter's employees.The first questioncan be answered by the arbitrator,but the secondquestion is only for the Board.Similar statements appear inTextronandWoolwich.Raley's Inc. d/b/a Raley'sSupermarkets,143 NLRB 256,upon whichRespondent largely relies,may not properly beviewed as precedentto the contrary.The precise issue inthatcasewas whether a retail stores multiemployercontract, asserted as a contract bar, was intended toinclude janitors and bottle workers who were not in theEmployer's employat the time the contract was made. As acareful reading of that decision discloses,the Board treatedthe issuebefore itas involvingonlya question of contractinterpretation.The only referencein the decision toaccretion appears in the Board's closing comment that itcould perceive nothing in the arbitrator's decision relatingto contract coverage that was opposed tostatutory policy,since in similar circumstances the Board had itself held likeemployees to be an accretion to the contract unit andthereforecovered bythe contract.In cases decided afterRaley's,theBoard expressly limited the scope of thatdecision to situations where the sole and dispositive issuebefore the Board is one of contract interpretation. SeeHotel EmployersAssociationof San Francisco,159 NLRB143, 147-148;HolbrookKnitwear,Inc.,169 NLRB 768,771. It isfurther notedthatRaley'spreceded the line ofcases cited above in which the Board has declined to deferto arbitral awards where accretion is in issue.The latercasesmust thus be deemed to supersedeRaley'seven ifregardedas inconsistent therewith.As prevailingBoard law does not warrant deferral to thearbitrator'saward on this issue, the Respondent Union'sclaim of accretion must be examined on its merits. For thereasons that will appear below, I find that claim to bewithout merit.To supportits accretion claim,the Union relies, as didthe arbitrator,essentially upon the following considera-tions:(1) the geographicalproximityof the Hershey andReese plantsand thesimilarity in the products theyproduce; (2) the similarity inthe type of work performedand employeeskills required;(3) the uniformity in wagespaid and benefits accorded employees at both plants, aswell as the practice of putting into effect simultaneously forReese employees increased wages and benefits negotiatedby the Union forHershey employees; (4) the common top-levelmanagerial control over the operations of both plants,and the centralized administration that exists with respectto such functions as purchasing,advertising,sales, pro-duction planning,research,engineering services,bookeep-ing, and accounting;(5) the functional integration of plantoperations to the degree evidenced by Reese'suse ofHershey chocolate, Hershey'sstorage and shipment ofReese'sproducts,Hershey'sproduction of the Reese15Collyerlnnulated Wire,192 NLRB 837.16Spielberg Manufacturing Co,112 NLRB 1080. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDpeanut butter egg with the use of peanut butter producedby Reese, and Hershey's packaging of Reese butter cupswhen they are included in variety packages: and (6)Hershey's action in placing the Kit Kat productionoperation in the Reese facility.i7The foregoing considerations appear to be materialmainly to the question of whether a combined unit ofHershey and Reese employees would be appropriate forthe purposes of collective bargaining: The question of theappropriateness of the enlarged unit that will result froman accretion is, of course, always involved where accretionis in issue. But an affirmative answer given to that questioncannot dispose entirely of the issue. Also involved iswhether a finding of accretion would result in an undueand reasonably avoidable impairment of employees'freedom of choice. Relevant to this is the separate unitappropriateness of the employee group that would beadded to the established unit without a voice in the matterifaccretion is sanctioned. It is to a consideration of thisaspect of the case that I now turn.There can of course be no doubt whatever that the Reeseproduction and maintenance employees, though unorgan-ized, formed an appropriate bargaining unit prior toHershey's acquisition of Reese. After the acquisition,Hershey continued to maintain Reese as a separatecorporate entity, with its plant organized as an autono-mous operation, having its own personnel office, separatelypublished work rules, etc. And, as found above, Reese'sproduction and maintenance employees retained theirprevious identity as a self-contained homogeneous groupof employees, separate and distinct from the Hersheybargaining unit employees. The Reese employees, now asbefore, perform their work in a separate plant, haveentirely separate supervision through the plant manage-ment level, and have a separate seniority system. There hasnever been any transfer or interchange of productionemployees between the Hershey and Reese plants. Nor,with the relatively insignificant exceptions that havepreviouslybeen noted, has there been any involvingmaintenance employees.It thus clearly appears that the Reese production andmaintenance employees constituted an appropriate bar-gaining unit at the times material herein, even though acombined unit of Hershey and Reese employees might alsohave been appropriate. Indeed, the Union acknowledgedas much in the two representation petitions it filed with theBoard seeking representation of the Reese employees on aseparate unit basis. It was not until after the Union lost thefirstof the two elections in which it participated that theUnion made the claim for the first time that the Reeseemployees came within the scope of its Hershey contract.i8'rThe Unionin its brief stresses the last item as the "most revealing"factor indicating accretionWhy this is so evades me It is clear from therecord that Kit Kai was never produced at the Hershey plant Theplacement of its production in the Reese plant will not involve the transferof any Hershey employees to the Reese plant nor reduce the workperformed at Hershey1NAlthough the Union now asserts that the accretion resulted from agradual"evolution"which "had not been culminated by the date of the lastelection."held in 1969, there is nothing in the record to show any further"evolution"after that date, except for the assignment to Reese of the KitKat operation,discussed above.19Respondents'reliance upon an arbitrators award does not,of course.No such claim had, however, been made by the Unionduring the negotiations for the two contracts covering theHershey bargaining unit that were negotiated between thedate of acquisition and the date of the first election.It is well settled that the doctnne of accretion will not beapplied where the employee group sought to be added toan established bargaining unit is so composed that it mayseparatelyconstitutean appropriate bargaining unit.N.L.R.B. v. Masters-Lake Success, Inc.,287 F.2d 35 (C.A.2,1961);SmithManagement Corp.,197NLRB 1156;Melbet Jewelry Co., supra,at 109. Nor will it be applied bythe Board in situations where the employee group, thoughin existence at the time, was excluded from previouslynegotiated collective-bargaining contracts covering thebargaining unit to which its accretion is claimed.Gould-NationalBatteries,Inc.,157NLRB 679, 681. As aprerequisite to the addition of any such employee group toan established unit, the law requires the majority consentof those to be added, expressed either in a self-determina-tion election or by some other lawfully acceptable method.Ibid.As no such majority consent was given by the Reeseemployees, there was no lawful justification for extendingthe Hershey contract to the Reese plant under the guise ofaccretion.The attempt to impose on the 1,000 Reeseemployees a union they did notselect isin this caseparticularly offensive to statutory policies because theReese employees by overwhelmingmarginshad twicerejected representation by the Union, and in a thirdelection had again indicated a desire to remain unrepre-sented by rebuffing another labor organization's bid forrecognition.It follows, and I find, as alleged in the complaint, thatthe Union, by attempting to apply its collective-bargainingcontract with Hershey, including the union-security provi-sions thereof to Reese plant employees, violated Section8(b)(1)(A) and (2) of the Act, and that the RespondentCompanies, by announcing to employees of Reese thatReese would apply the Hershey contract to them, violatedSection 8(a)(1), (2), and (3) of the Act. SeeCombustionEngineering, supra;Melbet Jewelry Co., supra; N.L.R.B. v.Martins Lake Success, Inc., supra.19CONCLUSIONS OF LAW1.By attemptingtoapply itscollective-bargainingcontractwith Hershey,including the union-security provi-sions thereof,to employees of Reese,theRespondentUnion violatedSection 8(b)(1)(A) and (2) of the Act.2.By announcing to employees of Reese that Reesewould apply the Union's collective-bargaining agreementwithHershey,including the union-securityprovisionsprovide a defense for their unlawful conduct.Combwrron Engineering,supraNor are Respondents'unfair labor practices excused by theirannouncements to Reese employees after the charges were filed that thecontract would not be applied pending disposition of this proceeding SeeCombustion Engineering,supra,pp. 910,913Though I have decided this case on a different basis, it may beappropriate to note here that had I considered theSpielbergdoctrineotherwise applicable to this case. I would have rejected the arbitrator'saward as a defense for failing to meet one of theSpielberg'rtests, i.e , that anaward. if it is to be honoredby theBoard, must "not [bel clearly repugnantto the purposes and policies of the Act " HERSHEY FOODS CORP.thereof, to employees of Reese. the Respondent Companiesviolated Section 8(a)(1), (2), and (3) of the Act.3.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondents have engaged incertain unfair labor practices, I shall recommend that theybe ordered to cease and desist therefrom, and from likeand related unfair labor practices. and that they takecertain affirmative action found necessary to effectuate thepolicies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 20A.Respondents Hershey Foods Corporation and H. B.Reese Candy Co., Inc., their respective officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Requiring as a condition of employment thatemployees at the Hershey, Pennsylvania, plant of Respon-dent Reese become or remain members of RespondentUnion pursuant to the collective-bargaining agreementbetween Respondent Union and Respondent Hershey, orotherwise extending or applying any of the provisions ofsaid contract, or any modification, extension or renewalthereof, to such Reese employees, unless and until theUnion has been certified by the Board as the representativeof such employees in a bargaining unit covered by suchcontract.(b) In any like or related manner, interfering with,restraining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Post at the Hershey, Pennsylvania, plant of H. B.Reese Candy Co., inc., copies of the attached noticemarked "Appendix A."2221 Copies of said notice, on formsto be provided by the Regional Director of Region 4, shall,after being duly signed by its representative, be posted by itimmediately upon receipt thereof, and maintained by it fora period of at least 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are usually posted. Reasonable steps shall betaken by them to insure that such notices are not altered,defaced, or coverer by any other material.(b) Notify the Regional Director for Region 4, in writing,within 20 days from date of the receipt of this Order, whatsteps they have taken to comply herewith.B.Respondent Bakery and ConfectioneryWorkersInternational Union of America, Chocolate Workers LocalNo. 464, its officers, representatives, agents, and assigns,shall:1.Cease and desist from:(a)Extending or applying, or causing or attempting tocause the Respondent Companies, or either of them, toextend or apply, to the employees at the Hershey,459Pennsylvania. plant of RespondentReese,any of theprovisions, including the union-security provisions, of thecollective-bargaining contract between theUnion andRespondentHershey, or any renewal, modification, orextension thereof, unless and until Respondent Union hasbeen certified by the Board as the representative of suchemployees in a bargaining unit covered by said contract.(b) In any like or related manner, restraining or coercingReese employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Post in conspicuous placesat itsbusiness office,meeting halls, and places where notices to its members arecustomarily posted, copies of the attached notice marked"Appendix B."22 Copies of said notice to be furnished bythe Regional Director for Region 4, shall, after being dulysigned by an authorized representative of the RespondentUnion, be posted immediately upon receipt thereof, and bemaintained by it for a period of 60 days thereafter.Reasonable steps shall be taken by Respondent Union toinsure that said notices are not altered, defaced, or coveredby any material.(b) Furnish to the Regional Director signed copies of theaforesaid notice for posting by Respondent Companies atthe Reese plant where notices to employees are customarilyposted. Copies of the said notice to be furnished by theRegional Director, shall, after being signed by RespondentUnion as indicated, be forthwith returned to the RegionalDirector for posting by him.(c)Notify the Regional Director, in writing, within 10days from the date of this Decision, what steps RespondentUnion has taken to comply herewith.20 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings.conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations.be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.21 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall he changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."22See fn. 21.supraAPPENDIX ANOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT require as a condition of employmentthat any of the employees of H. B. Reese Candy Co.,Inc.,become or remain members of Bakery andConfectionery Workers International Union of Ameri-ca, Chocolate Workers, Local No. 464, pursuant to thecollective-bargaining contract between that Union andHershey Foods Corporation.WE WILL NOT otherwise extend or apply any of theprovisions of the aforesaid contract, or any extension,modification, or renewal thereof, to the Reese employ- 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDees, unless and until the Union has been certified bythe Board as the representative of such employees in abargaining unit covered by said contract.WE WILL NOT in any like or related manner interferewith the rights of our employees guaranteed by Section7 of the Act.H. B. REESE CANDYCOMPANY(Employer)DatedBy(Representative)(Title)HERSHEY FOODSCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,Suite 4400 William J. Green,Jr.,FederalBuilding,600Arch Street,Philadelphia,Pennsylvania 19106, Telephone 215-597-7601.APPENDIX BNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT extend or apply, or cause or attempt tocause H.B. Reese Candy Co., Inc.or Hershey FoodsCorporation to extend or apply,toReese employeesany of the provisions,including the union secuntyprovisions,of our collective-bargaining contract withHershey FoodsCorp.,or any renewal,modification orextension of that contract,unless and until we havebeen certifiedby theBoard as the bargaining represent-ativeof the Reese employees in a bargaining unitcovered by said contract.WE WILLNOT in any like or related manner restrainor coerce employees of H. B.Reese Candy Co. in theirright to self-organization,to form,join,or to refrainfrom forming or joining unions, and to bargaincollectively through representatives of their own choos-ing.DatedByBAKERY ANDCONFECTIONERY WORKERSINTERNATIONAL UNION OFAMERICA, CHOCOLATEWORKERS LOCAL No. 464(Labor Organization)(Representative)(Title)Thisisan official notice and must not bedefaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Suite4400William J.Green,Jr.FederalBuilding,600Arch Street,Philadelphia,Pennsylvania 19106, Telephone215-597-7601.